Memorandum Opinion
Plaintiff, a licensed hairdresser, seeks to open a hairdressing or beauty shop in her Franklin home. The home is in an 0-1 zone, which under the Franklin zoning ordinance permits “accessory uses” that are “incidental and subordinate to the principal use.” The board of adjustment found that the hairdressing occupation was a home occupation but not an accessory use, and denied the plaintiff a use permit. *929On agreed facts, the Master (Robert A. Carignan, Esq.) denied the plaintiff relief. Her exception was reserved by Mullavey, J. We reverse.
Section 608 of the ordinance defines “home occupations” as activities “such as” art studios, dressmaking or teaching, and, if these occupations comply with certain other conditions of the section, requires that these home occupations be permitted as accessory uses. Both parties agree that the plaintiff’s use will comply with the conditions of section 608; the use therefore must be permitted as an accessory use. The master’s ruling denying the plaintiff relief is clearly incorrect.

Exceptions sustained.